UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 02280 ) Exact name of registrant as specified in charter: Putnam Convertible Income-Growth Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, Date of reporting period: July 31, Item 1. Schedule of Investments: Putnam Convertible Income-Growth Trust The fund's portfolio 7/31/06 (Unaudited) CONVERTIBLE BONDS AND NOTES (67.8%)(a) Principal amount Value Aerospace and Defense (3.4%) AAR Corp. 144A cv. sr. notes 1 3/4s, 2026 $3,500,000 $3,535,000 Armor Holdings, Inc. cv. sr. sub. notes stepped-coupon 2s (zero %, 11/1/11) 2024 (STP) 4,000,000 4,625,000 Lockheed Martin Corp. cv. sr. notes FRN 4.92s, 2033 11,900,000 14,253,820 Airlines (1.3%) Pinnacle Airlines Corp. cv. sr. notes 3 1/4s, 2025 9,800,000 Automotive (2.3%) ArvinMeritor, Inc. 144A cv. unsec. sr. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 (STP) 6,850,000 7,149,688 United Auto Group, Inc. 144A cv. sr. sub. notes 3 1/2s, 2026 7,800,000 8,414,250 Biotechnology (5.7%) Amgen, Inc. 144A cv. sr. notes 3/8s, 2013 10,000,000 9,800,000 Amylin Pharmaceuticals, Inc. cv. sr. notes 2 1/2s, 2011 740,000 1,167,350 Amylin Pharmaceuticals, Inc. 144A cv. sr. notes 2 1/2s, 2011 2,500,000 3,943,750 Connetics Corp. 144A cv. sr. notes 2s, 2015 4,000,000 3,330,000 Cubist Pharmaceuticals, Inc. cv. sub. notes 2 1/4s, 2013 6,000,000 6,000,000 CV Therapeutics, Inc. cv. sub. notes 3 1/4s, 2013 2,000,000 1,642,500 Genzyme Corp. (General Division) cv. sr. notes 1 1/4s, 2023 7,900,000 8,680,125 MGI Pharma, Inc. 144A cv. sr. sub. notes stepped-coupon 1.682s (zero %, 3/2/11) 2024 (STP) 5,350,000 3,337,060 Broadcasting (1.1%) Sinclair Broadcast Group, Inc. cv. bonds 6s, 2012 8,010,000 Building Materials (1.0%) Masco Corp. cv. sr. notes Ser. B, zero %, 2031 14,600,000 Cable Television (0.8%) Charter Communications, Inc. 144A cv. sr. notes 5 7/8s, 2009 6,600,000 Commercial and Consumer Services (0.5%) Euronet Worldwide, Inc. 144A cv. debs. 3 1/2s, 2025 3,400,000 Communications Equipment (1.0%) Andrew Corp. cv. sub. notes 3 1/4s, 2013 6,700,000 Components (0.4%) Coherent, Inc. 144A cv. sub. bonds 2 3/4s, 2011 2,500,000 Computers (3.7%) Anixter International, Inc. cv. Liquid Yield Option Notes (LYON) Ser. * zero %, 2033 11,500,000 9,588,125 Cray, Inc. cv. sr. sub. notes 3s, 2024 2,000,000 1,870,000 Cray, Inc. 144A cv. sr. sub. notes 3s, 2024 4,600,000 4,301,000 Gateway, Inc. 144A cv. sr. notes 2s, 2011 2,400,000 1,731,000 Gateway, Inc. 144A cv. sr. notes 1 1/2s, 2009 2,500,000 1,968,750 Open Solutions, Inc. 144A cv. sr. sub. notes stepped-coupon 1.467s (zero %, 2/2/12) 2035 (STP) 4,000,000 2,455,000 SafeNet, Inc. 144A cv. sub. notes 2 1/2s, 2010 3,000,000 2,726,250 Conglomerates (1.5%) Tyco International Group SA cv. unsub. sr. company guaranty 3 1/8s, 2023 (Luxembourg) 8,100,000 Consumer Services (0.6%) FTI Consulting, Inc. 144A cv. sr. sub. notes 3 3/4s, 2012 3,600,000 Electric Utilities (1.0%) CenterPoint Energy, Inc. cv. unsec. sub notes FRN 2s, Electrical Equipment (0.7%) WESCO International, Inc. 144A cv. debs. Ser. B, 2 5/8s, 2025 Electronics (6.4%) Agere Systems, Inc. cv. sub. notes 6 1/2s, 2009 Flextronics International, Ltd. cv. sub. notes 1s, 2010 (Singapore) Intel Corp. 144A cv. sub. bonds 2.95s, 2035 Liberty Media Corp. cv. sr. notes 3 1/2s, 2031 LSI Logic Corp. cv. sub. notes 4s, 2010 Vishay Intertechnology, Inc. 144A cv. sub. notes 3 5/8s, 2023 Energy (1.7%) Cal Dive International, Inc. 144A cv. sr. notes 3 1/4s, 2025 Pride International, Inc. cv. sr. notes 3 1/4s, 2033 Entertainment (1.2%) Lions Gate Entertainment Corp. 144A cv. sr. bonds 3 5/8s, 2025 (Canada) Regal Entertainment Group 144A cv. notes 3 3/4s, 2008 Financial (1.0%) PMI Group, Inc. (The) cv. debs. 2 1/2s, 2021 Gaming & Lottery (0.8%) Scientific Games Corp. 144A cv. company guaranty 3/4s, Health Care Services (3.3%) Manor Care, Inc. cv. sr. notes stepped-coupon 2 1/8s (1 7/8s, 8/10/10) 2035 (STP) Omnicare, Inc. cv. debs. Ser. OCR, 3 1/4s, 2035 Per-Se Technologies, Inc. 144A cv. notes 3 1/4s, 2024 Lodging/Tourism (0.9%) Hilton Hotels Corp. 144A cv. notes 3 3/8s, 2023 Manufacturing (1.0%) Trinity Industries, Inc. cv. sub. notes 3 7/8s, 2036 Media (1.1%) Walt Disney Co. (The) cv. sr. notes 2 1/8s, 2023 Medical Technology (3.1%) Atherogenics, Inc. 144A cv. sr. notes 1 1/2s, 2012 Cytyc Corp. 144A cv. sr. notes 2 1/4s, 2024 EPIX Medical, Inc. cv. sr. notes 3s, 2024 EPIX Medical, Inc. 144A cv. sr. notes 3s, 2024 Medtronic, Inc. 144A cv. sr. notes 1 5/8s, 2013 Oil & Gas (2.7%) Devon Energy Corp. cv. debs. 4.9s, 2008 McMoran Exploration Co. 144A cv. notes 6s, 2008 Pharmaceuticals (4.5%) Alza Corp. cv. sub. debs. zero %, 2020 New River Pharmaceuticals, Inc. 144A cv. sub. notes 3 1/2s, 2013 Watson Pharmaceuticals, Inc. cv. debs. 1 3/4s, 2023 Wyeth cv. unsec. sr. notes FRN 5.109s, 2024 Railroads (1.0%) CSX Corp. cv. sr. unsub. debs. zero %, 2021 Retail (3.7%) Dick's Sporting Goods, Inc. cv. sr. notes stepped-coupon 1.606s (zero %, 2/18/09) 2024 (STP) Men's Wearhouse, Inc. (The) cv. sr. notes 3 1/8s, 2023 Nash Finch Co. cv. sr. sub. notes stepped-coupon 1.631s (zero %, 3/15/13) 2035 (STP) Nash Finch Co. 144A cv. sr. sub. notes stepped-coupon 1.631s (zero %, 3/15/13) 2035 (STP) Pantry, Inc. (The) 144A cv. sub. notes 3s, 2012 TJX Companies, Inc. (The) cv. LYON zero %, 2021 TJX Companies, Inc. (The) 144A cv. LYON zero %, 2021 Semiconductor Production Equipment (0.9%) Kulicke & Soffa Industries, Inc. cv. sub. notes 1/2s, Software (1.2%) Red Hat, Inc. cv. sub. debs. 1/2s, 2024 Technology (1.0%) ON Semiconductor Corp. cv. company guaranty Class B, zero %, 2024 Technology Services (2.7%) DST Systems, Inc. 144A cv. sr. notes Ser. A, 4 1/8s, Fair Isaac Corp. 144A cv. sr. notes 1 1/2s, 2023 Safeguard Scientifics, Inc. 144A cv. sr. notes 2 5/8s, Telecommunications (3.6%) American Tower Corp. cv. sr. notes 3s, 2012 Dobson Communications Corp. 144A cv. sr. notes 1 1/2s, Level 3 Communications, Inc. cv. sr. notes 3 1/2s, 2012 NII Holdings, Inc. 144A cv. sr. unsec. notes 2 3/4s, Waste Management (1.0%) Waste Connections, Inc. cv. sr. notes 3 3/4s, 2026 Waste Connections, Inc. 144A cv. sr. notes 3 3/4s, 2026 Total convertible bonds and notes (cost $440,232,678) $452,931,353 CONVERTIBLE PREFERRED STOCKS (26.3%)(a) Shares Value Banking (3.0%) Marshall & Ilsley Corp. $1.625 cv. pfd. $8,711,842 Washington Mutual Capital Trust I $2.688 cum. cv. pfd. Broadcasting (0.5%) Emmis Communications Corp. Ser. A, $3.125 cum. cv. pfd. Chemicals (0.8%) Huntsman Corp. $2.50 cv. pfd. Electric Utilities (1.0%) Entergy Corp. $3.813 cv. pfd. Financial (2.1%) Fannie Mae Ser. 04-1, 5.375% cv. pfd. Forest Products and Packaging (1.1%) Smurfit-Stone Container Corp. Ser. A, $1.75 cum. cv. pfd. Insurance (6.5%) Alleghany Corp. 5.75% cv. pfd. Citigroup Funding, Inc. Ser. GNW, 5.02% cv. pfd. Conseco, Inc. $1.375 cum. cv. pfd. IPC Holdings, Ltd. 7.25% cv. pfd. (Bermuda) Platinum Underwriters Holdings, Ltd. Ser. A, 6.00% cv. pfd. (Bermuda) Travelers Property Casualty Corp. $1.125 cv. pfd. Investment Banking/Brokerage (1.6%) Affiliated Managers Group, Inc. 144A $2.55 cv. pfd. Merrill Lynch & Co., Inc. Ser. JNC, 6.75% cv. pfd. Metals (1.5%) Freeport-McMoRan Copper & Gold, Inc. 5.50% cv. pfd. Natural Gas Utilities (2.1%) El Paso Corp. 144A 4.99% cv. pfd. Southern Union Co. $2.50 cv. pfd. Oil & Gas (2.3%) Chesapeake Energy Corp. 6.25% cv. pfd. Power Producers (1.0%) NRG Energy, Inc. 5.75% cv. pfd. (acquired various dates from 1/25/06 to 1/26/06, cost $6,736,468) (RES) Real Estate (1.3%) Simon Property Group, Inc. $3.00 cv. pfd. Retail (0.5%) Rite Aid Corp. $1.375 cum. cv. pfd. Tobacco (1.0%) Universal Corp. 6.75% cv. pfd. Total convertible preferred stocks (cost $171,550,277) $175,849,059 COMMON STOCKS (1.7%)(a) Shares Value Masco Corp. (S) $2,844,072 U.S. Bancorp Viceroy Acquisition Corp. (NON) Total common stocks (cost $11,544,641) $11,403,272 UNITS (1.3%)(a) Units Value Acquicor Technology, Inc. (NON) $2,037,750 Elf Special Financing, Ltd. 144A cv. units FRN, Ser. B, 5.62s, 2009 (Cayman Islands) 65 Total units (cost $8,441,598) $8,545,875 WARRANTS (0.1%)(a)(NON) (cost $66,000) Expiration date Strike price Warrants Value Viceroy Acquisition Corp. 7/12/10 $6.00 $360,000 SHORT-TERM INVESTMENTS (4.5%)(a) Principal Value amount/shares Interest in $521,000,000 joint tri-party repurchase agreement dated July 31, 2006 with UBS Securities, LLC due August 1, 2006 with respect to various U.S. Government obligations maturity value of $6,941,018 for an effective yield of 5.28% (collateralized by Fannie Mae and Freddie Mac securities with yields ranging from 3.50% to 12.00% and due dates ranging from July 1, 2007 to July 1, 2036, valued at $531,422,424) $6,940,000 $6,940,000 Putnam Prime Money Market Fund (e) Short-term investments held as collateral for loaned securities with yields ranging from 5.27% to 5.44% and due dates ranging from August 1, 2006 to August 23, 2006 (d) $2,682,203 Total short-term investments (cost $30,305,541) $30,305,541 TOTAL INVESTMENTS Total investments (cost $662,140,735) (b) $679,395,100 NOTES (a) Percentages indicated are based on net assets of $668,150,398. (b) The aggregate identified cost on a tax basis is $662,140,735, resulting in gross unrealized appreciation and depreciation of $43,506,282 and $25,251,917, respectively, or net unrealized appreciation of $17,254,365. (NON) Non-income-producing security. (S) Securities on loan, in part or in entirety, at July 31, 2006. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (RES) Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at July 31, 2006 was $6,748,538 or 1.0% of net assets. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the statement of operations. At July 31, 2006, the value of securities loaned amounted to $2,574,986. The fund received cash collateral of $2,681,280 which is pooled with collateral of other Putnam funds into 24 issues of high-grade, short-term investments. (e) Pursuant to an exemptive order from the Securities and Exchange Commission, the fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $158,173 for the period ended July 31, 2006. During the period ended July 31, 2006, cost of purchases and cost of sales of investments in Putnam Prime Money Market Fund aggregated $173,879,786 and $157,167,076, respectively. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on Floating Rate Notes (FRN) are the current interest rates at July 31, 2006. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3.
